DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is a response to communications dated 09/30/2021.  Claims 1-7 are pending in the application.

Information Disclosure Statement
The information disclosure statements filed 09/30/2021 comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  They have been considered and placed in the application file.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 4 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As per claim 4, there is no support for the claimed limitation of “wherein the line condition information, the information for restricting the network bandwidth, and/or information of the plurality of applications to be restricted are displayed on a display and can be modified by user,” in the original specification.  The instant application is a continuation of the prior-filed patent application 16/309,052.  Therefore, the disclosure of a continuation application must be the same as the disclosure of the prior-filed application. See MPEP § 201.07.  The disclosure of a continuation application cannot include anything which would constitute new matter if inserted in the prior-filed application.  The claimed limitation of “wherein the line condition information, the information for restricting the network bandwidth, and/or information of the plurality of applications to be restricted are displayed on a display and can be modified by user,” would constitute new mater if inserted in the prior-filed application.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 and 5-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 11,165,715. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following rationales.
Instant Application Claim 1 Claims
‘715 Patent Claim 1 Claims
A communication control method used in a communication control device configured to perform communication using an application via a communication line, comprising:
A communication control method used in a communication control device configured to perform communication using an application via a communication line, comprising:
an application control step of operating a plurality of applications in a foreground state and a background state; and
an application control step of switching a plurality of applications between a foreground state and a background state; and
a communication control step of performing network bandwidth allocation control by changing an amount of a network bandwidth to be allocated to one application of the plurality of applications in accordance with whether the one application operated in the application control step is in the foreground state or the background state,
a communication control step of performing network bandwidth allocation control by changing an amount of a network bandwidth to be allocated to one application of the plurality of applications in accordance with whether the one application switched in the application control step is in the foreground state or the background state,
wherein the communication control step includes determining whether the network bandwidth allocation control is executed based on line condition information,
wherein the communication control step includes determining whether the network bandwidth allocation control is executed based on line condition information,
wherein the line condition information includes information on a plurality of communication lines through which the plurality of application performs communication,
wherein the line condition information includes information on a plurality of communication lines through which the plurality of applications performs communication,
wherein one of the plurality of communication lines is assigned with information for restricting the network bandwidth, and
wherein one of the plurality of communication lines is assigned with information for restricting the network bandwidth, and
wherein when the one application is in background state and performs communication through the one of the plurality of communication lines, restricting the network bandwidth to be allocated to the one application based on the information for restricting the network bandwidth assigned to the one of the plurality of communication lines.
wherein when the one application is in background state and performs communication through the one of the plurality of communication lines, restricting the network bandwidth to be allocated to the one application based on the information for restricting the network bandwidth assigned to the one of the plurality of communication lines.


Rationales:
	From the above claim comparison, one can see that claim 1 of the ‘715 patent anticipates all of the limitations recited in claim 1 of the instant application.  Alternatively, claim 1 of the instant application claims variously and essentially similar limitations as those in claim 1 of the ‘715 patent.  There is a difference between the claims depicted in the bolded word. The difference appears to be using different wording but meaning is the same.  It is thus deemed obvious to those skilled in the art of claim drafting to draft claims in a later-filed patent application from reading claims in an earlier-filed patent application issued into a patent using different wording but meaning is the same.  A motivation for doing so would be to seek a well-rounded protection for a disclose invention.
	As per dependent claim 5, the claim is deemed obvious over the dependent claim 2 of the ‘715 patent for the same rationales applied to base claim 1 as above discussed.

Instant Application Claim 2 Claims
‘715 Patent Claim 3 Claims
A communication control method used in a communication control device configured to perform communication using an application via a communication line, comprising:
A communication control method used in a communication control device configured to perform communication using an application via a communication line, comprising:
an application control step of operating a plurality of applications in a foreground state and a background state; and
an application control step of switching a plurality of applications between a foreground state and a background state; and
a communication control step of performing network bandwidth allocation control by changing an amount of a network bandwidth to be allocated to one application of the plurality of applications in accordance with whether the one application operated in the application control step is in the foreground state or the background state,
a communication control step of performing network bandwidth allocation control by changing an amount of a network bandwidth to be allocated to one application of the plurality of applications in accordance with whether the one application switched in the application control step is in the foreground state or the background state,
wherein the communication control step includes determining, based on time zone condition information, in which one of time periods the network bandwidth allocation control is performed for the one application,
wherein the communication control step includes determining, based on time zone condition information, in which one of time periods the network bandwidth allocation control is performed for the one application,
wherein time zone condition information includes a plurality of time periods different from each other, and
wherein time zone condition information includes a plurality of time periods different from each other, and
wherein each of the plurality of periods is assigned with information for restricting the network bandwidth,
wherein each of the plurality of periods is assigned with information for restricting the network bandwidth,
wherein when the one application is in background state, performing the network bandwidth allocation control for the one application based on the information for restricting the network bandwidth assigned to the one of the time periods, and
wherein when the one application is in background state, performing the network bandwidth allocation control for the one application based on the information for restricting the network bandwidth assigned to the one of the time periods, and
wherein the network bandwidth allocation control based on the information is performed during the one of the time periods.
wherein the network bandwidth allocation control based on the information is performed during the one of the time periods.


Rationales:
	From the above claim comparison, one can see that claim 3 of the ‘715 patent anticipates all of the limitations recited in claim 2 of the instant application.  Alternatively, claim 2 of the instant application claims variously and essentially similar limitations as those in claim 3 of the ‘715 patent.  There is a difference between the claims depicted in the bolded word. The difference appears to be using different wording but meaning is the same.  It is thus deemed obvious to those skilled in the art of claim drafting to draft claims in a later-filed patent application from reading claims in an earlier-filed patent application issued into a patent using different wording but meaning is the same.  A motivation for doing so would be to seek a well-rounded protection for a disclose invention.
	As per dependent claim 6, the claim is deemed obvious over the dependent claim 4 of the ‘715 patent for the same rationales applied to base claim 1 as above discussed.

Instant Application Claim 3 Claims
‘715 Patent Claim 5 Claims 
A communication control method used in a communication control device configured to perform communication using an application via a communication line, comprising:
A communication control method used in a communication control device configured to perform communication using an application via a communication line, comprising:
an application control step of operating a plurality of applications in a foreground state and a background state; and
an application control step of switching a plurality of applications between a foreground state and a background state; and
a communication control step of performing network bandwidth allocation control by changing an amount of a network bandwidth to be allocated to one application of the plurality of applications in accordance with whether the one application operated in the application control step is in the foreground state or the background state,
a communication control step of performing network bandwidth allocation control by changing an amount of a network bandwidth to be allocated to one application of the plurality of applications in accordance with whether the one application switched in the application control step is in the foreground state or the background state,
wherein the communication control step includes determining, based on network bandwidth condition information, which one of bandwidth ranges a currently available bandwidth for the one application belongs to,
wherein the communication control step includes determining, based on network bandwidth condition information, which one of bandwidth ranges a currently available bandwidth for the one application belongs to,
wherein the network bandwidth condition information includes a plurality of bandwidth ranges different from each other, and
wherein the network bandwidth condition information includes a plurality of bandwidth ranges different from each other, and
wherein each of the plurality of bandwidth ranges is assigned with information for restricting the network bandwidth, and
wherein each of the plurality of bandwidth ranges is assigned with information for restricting the network bandwidth, and
wherein when the one application is in background state, performing the network bandwidth allocation control for the one application based on the information for restricting the network bandwidth assigned to the one of the bandwidth ranges.
wherein when the one application is in background state, performing the network bandwidth allocation control for the one application based on the information for restricting the network bandwidth assigned to the one of the bandwidth ranges.


Rationales:
	From the above claim comparison, one can see that claim 5 of the ‘715 patent anticipates all of the limitations recited in claim 3 of the instant application.  Alternatively, claim 3 of the instant application claims variously and essentially similar limitations as those in claim 5 of the ‘715 patent.  There is a difference between the claims depicted in the bolded word. The difference appears to be using different wording but meaning is the same.  It is thus deemed obvious to those skilled in the art of claim drafting to draft claims in a later-filed patent application from reading claims in an earlier-filed patent application issued into a patent using different wording but meaning is the same.  A motivation for doing so would be to seek a well-rounded protection for a disclose invention.
	As per dependent claim 7, the claim is deemed obvious over the dependent claim 6 of the ‘715 patent for the same rationales applied to base claim 1 as above discussed.

Allowable Subject Matter
It is noted that claims 1-4 and 5-7 recite variously and essentially similar limitations as those in claims 1-6 of the ‘715 patent as above discussed.  Should a response to this Office Action overcome all of the above raised issues, the instant application shall be placed in a favorable condition for allowance.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Liu (US 2012/0258722).
Zhao (US 2014/0241299).
Nirantar et al. (US 2015/0055594).
Ezra (GB 2478336).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK DUONG whose telephone number is (571)272-3164. The examiner can normally be reached 7:00AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL THIER can be reached on 571-272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.




/FRANK DUONG/Primary Examiner, Art Unit 2474                                                                                                                                                                                                        November 22, 2022